DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 9/25/2020. Claims 1, 3-17, 21 and 23-26 are pending in the application. Claims 1 and 3-12 are withdrawn from consideration, being directed to a non-elected invention. Claims 13-15 were amended, and new claims 23-26 were added by the applicant. Claims 2, 18-20 and 22 were previously canceled by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-17, 21 and 23-26  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao, et al. (Food and Machinery (Chinese journal), Vol. 23, No. 2, pp 66-69, March 2007  (Abstract) in view of Yan et al. ((Preliminary Experimental Study of the Effect of Freezing Rate on Strawberry Polyphenol Oxidase and Peroxidase Activity", Journal of Refrigeration, Vol. 4, No. 1999, pp. 36-42) (abstract)  and  Shipton J. (New Methods of Freezing Foods. In Food Preservation Quarterly (Vol 25 1965) pages 2-6), all cited in an IDS, and further in view of Hammami et al. (Journal of Food Engineering 32 (1997) 133-154).
Regarding claims 13, 21 and 24, Xiao discloses a process of   ultra-rapid pre-freezing and sublimation of moisture from a fresh strawberry, to produce a freeze-dried product with porous texture. According to the instant disclosure, strawberries are subjected to rapid freezing [0105] and sublimation [0038]. 
Xiao does not specifically disclose a cooling rate for fresh strawberry, in liquid nitrogen or that the moisture in the cooled strawberry is in the form of amorphous ice. .  However, Shipton (page 4 column 2 paragraph 2) discloses that rapid freezing of whole strawberry  is achieved by immersion of individual strawberries in liquid nitrogen wherein the cooling rate is about 100 deg. F /min   (about 38 deg. C/min) on average.  It would have been obvious to one of ordinary skill in the art to apply a cooling rate as in Shipton to fresh strawberry to achieve a rapid cooling rate and thereby preserve the structure of strawberry. The disclosed cooling rate in Shipton falls within the recited In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding cooling to a temperature of -96 deg. C in claim 24, applicant has not shown any unexpected advantages of freezing to this temperature. It is therefore considered that the temperature is selected to achieve a desired quality parameter by experimental optimization.
Yan discloses advantageously having the moisture in a cooled strawberry in a partially glassy state which by definition is amorphous ice, by optimizing the rate of cooling    to minimize damage to cell walls and release of oxidases and peroxidases. Yan therefore recognizes cooling rate as a result effective variable which is optimized to produce amorphous ice and is effective in reducing cell wall damage and release of enzymes.  One would therefore experimentally optimize a cooling rate for strawberry by routine experimentation with a reasonable expectation of success.  As a result of such adjustment of the cooling rate, and the presence of amorphous ice, an intact structure in the product is expected in a method in modified Xiao.  It is considered that due to the minimized cell wall disruption and cracking of intact strawberry, the superoxide dismutase activity in the fruit is retained.  The properties of dried strawberry in the preamble of the method claim are not considered patentably distinct from the art.
Regarding claim 14 and 23, as discussed above, one would optimize time and temperature conditions in liquid nitrogen to obtain amorphous ice and preserve the texture of strawberry.
Regarding claim 15, 24 and 26, Xiao discloses sublimation under vacuum of 20 Pa for an exemplary sample of strawberries in the form of 4 mm thick and 16 mm diameter cylinders. Applicant has not shown any unexpected effects of a vacuum condition in the claimed range in freeze-drying.  It would have been obvious to one of ordinary skill in the art to optimize conditions in vacuum freeze-drying to obtain a targeted quality in the product, with a reasonable expectation of success.  Methods for such optimization were well known at the time of the invention, for example, as disclosed in Hammami et al.  Hammami discloses rehydration of freeze-dried strawberry in water, and that rehydration characteristics depend upon thickness of the strawberry sample being freeze-dried.
Regarding claims 16 and 17, Xiao discloses a fresh strawberry that is subjected to a physical treatment (slicing) (abstract).
Response to Arguments
Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection as detailed in the current office action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793